Citation Nr: 1715618	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable evaluation for allergic rhinitis. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from November 1961 to August 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision, of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C.  Jurisdiction resides with the Regional Office (RO) in Oakland, California. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to a compensable revaluation for his service-connected allergic rhinitis. A remand is necessary to provide the Veteran with notice and an opportunity for a hearing. 

The Veteran submitted a VA Form 9, substantive appeal to the Board in March 2011 and indicated he sought a Travel Board hearing. See March 2011 VA Form 9 Appeal to Board of Veterans' Appeals. 

The Veteran was sent a notice letter dated February 24, 2017 of the scheduled April 24, 2017 Travel Board hearing. In March 2017, the Veteran notified VA that he was unable to attend the April 2017 hearing due to a recent car accident and ongoing medical issues, and requested his hearing be rescheduled. See March 31, 2017 VA Report of General Information. As the Veteran had timely notified VA of his unavailability for good cause to attend the April 24, 2017 hearing, the motion to reschedule a hearing is granted, and a remand is warranted for the Veteran to be provided notice and an opportunity for a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing. A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




